DETAILED ACTION
This action is responsive to the Amendment filed on 06/17/2021. Claims 1-20 are pending in the case. Claims 1, 9, and 14 are independent claims.

Information Disclosure Statement
The information disclosure statement filed 06/17/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: a) the IDS alleges to submit separate documents even though a single/jumbo document was submitted, b) the actual references cited in the EPO document are missing from the IDS, and c) the IDS was not signed. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta et al. (US Patent Application Pub. No. 2007/0253021, hereinafter “Mehta”) in view of Curl et al. (US Patent Application Pub. No. 2012/0278759, hereinafter “Curl”).

As to independent claim 1, Mehta shows a medical device interface system [system 100 (Mehta: ¶ 57)], comprising: 
a network interface circuit configured to communicate with a plurality of medical devices [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. More particularly, embodiments of the present invention relate to systems and techniques related to wireless data communication protocols, and wireless data communication features suitable for use in a medical device network environment.” (Mehta: ¶ 02)]; and 
a processing circuit [“processing architecture 514” (Mehta: ¶ 88)] configured to receive data through the network interface circuit from each of the plurality of medical devices [“{…} processing architecture 514 may be suitably configured to interpret and process incoming information, data, and content that is conveyed in local communications received from a transmitting device within the local infusion system. Referring to FIG. 1, the transmitting device may be any of the devices within local infusion system 102, including another monitor device. {…}” (Mehta: ¶ 89)], 
to generate a first screen [e.g. a handheld monitor/controller device’s display (Mehta: figs. 4A-4B; ¶¶ 70 & 80-81) and/or a hospital/bedside monitor’s display (Mehta: comprising screen shot or live feed of screen displayed on the medical devices, each screen shot or live feed to convey information shown on a respective interface screen of a corresponding medical device [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots or live feeds is not only displayed on a respective interface screen of a corresponding medical device, but also may be displayed on the first screen such that each screen shot or live feed, when displayed on the first screen, conveys information shown on a respective interface screen of a corresponding medical device (Mehta: ¶¶ 68-71, 76, & 145-150).], 
the processing circuit further configured to receive through the network interface circuit an indication of an alert or alarm associated with one of the medical devices and to generate a corresponding indication of the alert or alarm [“Any of the devices within local infusion system 102 may include a display and related processing logic that facilitates the display of physiologic patient data, device status information, time and date information, alarm/alert status, and other information related to the operation, status, or condition of the patient, related to any of the devices within local infusion system 102, or related to local infusion system 102 itself {…}” (Mehta: ¶ 68)]. 

As shown above, Mehta explicitly shows an operability to concurrently receive a multitude of screen shots or live feeds/streams from multiple medical devices for Monitor 140, which may be realized as a bedside monitor for personal use or as a hospital monitor for caregiver use, enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102). {…} In addition, monitor 140 may be suitably configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102. {…} In contrast to the smaller portable devices of local infusion system 102, monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71). In other words, Mehta explicitly accounts for an operability to “concurrently reproduce” the displays of multiple medical devices on the first screen, yet the illustrations in figs. 2-4B and 12-17 appear to focus on one “screen shot” at a time, without considerably delving into the specifics of how the concurrent reproduction of the multiple screen shots/feeds would be reduced to practice (i.e. such that two or more screen representations of medical devices are concurrently displayed on a single/first screen). 
In an analogous art, Curl also shows a medical device interface system [e.g. “an integration system 100 for medical instruments” (Curl: ¶ 58)]. Moreover, Curl shows an operability to generate a first screen [Curl: figs. 8-10] comprising multiple, concurrently displayed live feeds, each conveying information from a corresponding medical device [e.g. see the multiple miniature/thumbnail windows shown on a first screen (Curl: figs. 8-10), each of which conveys information (e.g. a data stream) from a respective medical device (Curl: ¶¶ 63, 133, 149, 161-163, 181-182, 186, & 193-198)].
e.g. its existing operability to convey multiple screen shots or live feeds of respective medical instruments on a first screen) and arrange them as taught by Curl (such that multiple medical device representations are displayed simultaneously on a single/first screen). The rationale for doing so would have been that Mehta had already explicitly accounted for the possibility of also displaying, in the first screen and in addition to the screen shot of the infusion pump 128’s display screen, screen shots of “other devices within local infusion system 102” (Mehta: ¶ 71). Mehta even clarifies that although “[t]his content represents one particular “screen shot” for handheld monitor/controller 410; in practice any number of different display screens can be generated” (Mehta: ¶ 84), and that “the content of these screen shots may be displayed by bedside monitor 200 (see FIG. 2), by hospital monitor 300 (see FIG. 3), by handheld monitor/controllers 400 and 410 (see FIG. 4), by any of the local devices within local infusion system 102 (see FIG. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (see FIG. 1).” (Mehta: ¶ 145). 
Furthermore, the benefits for Mehta to adopt Curl’s approach of showing multiple medical device representations simultaneously on a single/first screen are explicitly corroborated by Curl itself when it shows how adopting its features “can free the attending surgeon and team members from certain equipment-operation and distributed data-viewing tasks, and improve focus and collaboration necessary for surgical tasks in the operating room. The integration system 100 can also free up valuable space within the operating room, and reduce clutter. Space occupied by a plurality of medical 

As to dependent claim 2, Mehta-Curl further shows:
wherein the screen shots or live feeds are miniature screen representations of screens displayed on the medical devices [See Mehta’s screen shots as miniature screen representations of screens displayed on the medical devices (Mehta: figs. 12-17; ¶¶ 145-150). See also Curl’s thumbnails/miniature screen representations (Curl: figs. 8-10).]. 

As to dependent claim 3, Mehta-Curl further shows:
wherein the plurality of medical devices are blood processing instruments [“{…} BG {e.g. Blood Glucose} measurement devices use various methods to measure the BG level of a patient, such as a sample of the patient's blood {…}” (Mehta: ¶ 04)
“BG meter 136 is generally configured to measure the BG level of a user by analyzing a blood sample. For example, BG meter 136 may include a receptacle for receiving a blood sample test strip. {…}” (Mehta: ¶ 69)
each sensor transmitter 1502 is a continuous glucose (e.g., blood glucose) sensor transmitter that measures the glucose level of a patient in real time {…}” (Mehta: ¶ 187) 
“{…} if device 1600 is a BG meter, then device-specific hardware 1608 may include a receptacle for a blood sample strip or stick {…}” (Mehta: ¶ 208)], 
infusion pumps, and/or drug delivery systems [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. {…}” (Mehta: ¶ 02)
“Infusion pump 128 is configured to deliver fluid, such as insulin, into the body of a user via, for example, an infusion set. {…}” (Mehta: ¶ 64)]. 

As to dependent claim 4, Mehta-Curl further shows:
wherein the processing circuit is configured to receive an indication of user selection of one of the screen shots or live feeds displayed on the first screen and to generate a larger screen representation of the screen shot or live feed of the selected representation [See how Mehta showed both smaller screen representations (e.g Mehta: figs. 12-17) and larger screen representations of selected screen shots or live feeds (e.g. Mehta: figs. 2-4B). See also the rationale above in parent claim 1 for combining Mehta’s screen shots/live feeds with Curl’s live feed screen representations. Moreover, see how Curl is operable to first portray a grid of miniature thumbnails/screen representations (e.g. Curl: fig. 8), and how a user selection of one of these miniature screen representations (e.g. Curl: ¶¶ 63-64, 91-95, 148-151, 161-162, e.g. Curl: figs. 9-10).]. 

As to dependent claim 5, Mehta-Curl further shows:
wherein both the first screen and the larger screen convey indicators of the alert or alarm associated with the one of the devices [See, for example, the plurality of embodiments in the Mehta-Curl combination wherein both the first screen and the larger screen convey the same indicators, including indicators of the alert or alarm associated with the one of the devices (Mehta: ¶¶ 68-71, 76, 87, 90, 145-150, 200, & 256 | Curl: ¶¶ 149 & 201-204).]. 

As to dependent claim 6, Mehta-Curl further shows:
wherein the first screen comprises an indication of a status of a disposable kit for the medical device [See, for example, the plurality of embodiments in the Mehta-Curl combination wherein the first screen comprises an indication of a status of any and all instruments in the medical device network, including the status of external elements/instruments and/or disposable kits/batteries (Mehta: ¶¶ 04-06, 78, 82-84, 87, 89, 116, 146-147, & 200 | Curl: ¶¶ 59, 67-68, & 201-202)]. 

As to dependent claim 7, Mehta-Curl further shows:
wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode 108-112, 146, 150, & 191).]. 

As to dependent claim 8, Mehta-Curl further shows:
the processing circuit configured to automatically rearrange the screen shots or live feeds based at least in part on the received indication of the alert or alarm [“{…} the warning signal comprises a temporary alteration of video images on the main display 120, e.g., one image can be enlarged to cover a larger portion of the display while other images reduced, or an image can be overlayed temporarily on top of other images, with or without transparency, or an image or portion of an image can be highlighted or emphasized, or large text can be overlayed on at least a portion of the display 120. In some embodiments, displayed images on the main video display 120 are rearranged as a result of detection of a fault.” (Curl: ¶ 201) | For further context/examples, see also the automatic alert indications mapped to Mehta above, as well as the plurality of alert-based re-rankings/rearrangements in Curl: figs. 8-10; ¶¶ 07-10, 64, 149, 161-164, 168-175, 177-182, & 201-205.]. 

As to independent claim 9, Mehta shows a medical device interface system [system 100 (Mehta: ¶ 57)] comprising a processing circuit [“processing architecture 514” (Mehta: ¶ 88)] configured to implement: 
a communication channel configured to communicate with a plurality of medical devices [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. More particularly, embodiments of the present invention relate to systems and techniques related to wireless data communication protocols, and wireless data communication features suitable for use in a medical device network environment.” (Mehta: ¶ 02)], 
the medical devices selected from a group consisting of a blood processing instrument [“{…} BG {e.g. Blood Glucose} measurement devices use various methods to measure the BG level of a patient, such as a sample of the patient's blood {…}” (Mehta: ¶ 04)
“BG meter 136 is generally configured to measure the BG level of a user by analyzing a blood sample. For example, BG meter 136 may include a receptacle for receiving a blood sample test strip. {…}” (Mehta: ¶ 69)
“{…} each sensor transmitter 1502 is a continuous glucose (e.g., blood glucose) sensor transmitter that measures the glucose level of a patient in real time {…}” (Mehta: ¶ 187) 
“{…} if device 1600 is a BG meter, then device-specific hardware 1608 may include a receptacle for a blood sample strip or stick {…}” (Mehta: ¶ 208)], an infusion pump, and a drug delivery system [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. {…}” (Mehta: ¶ 02)
Infusion pump 128 is configured to deliver fluid, such as insulin, into the body of a user via, for example, an infusion set. {…}” (Mehta: ¶ 64)], 
to receive interface screen data for each of the plurality of medical devices [“Any of the devices within local infusion system 102 may include a display and related processing logic that facilitates the display of physiologic patient data, device status information, time and date information, alarm/alert status, and other information related to the operation, status, or condition of the patient, related to any of the devices within local infusion system 102, or related to local infusion system 102 itself {…}” (Mehta: ¶ 68)
“{…} processing architecture 514 may be suitably configured to interpret and process incoming information, data, and content that is conveyed in local communications received from a transmitting device within the local infusion system. Referring to FIG. 1, the transmitting device may be any of the devices within local infusion system 102, including another monitor device. {…}” (Mehta: ¶ 89)]; 
a processing component configured to generate a first screen [e.g. a handheld monitor/controller device’s display (Mehta: figs. 4A-4B; ¶¶ 70 & 80-81) and/or a hospital/bedside monitor’s display (Mehta: figs. 2-3; ¶¶ 71 & 74-79)] comprising representation of the interface screen data from the plurality of medical devices, each representation to convey information shown on a respective interface screen of a corresponding medical device [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots or live feeds is not only , 
to receive an indication of user selection of one of the representations displayed on the first screen, and to generate a larger screen representation of the interface screen data of the selected representation, wherein both the first screen and the larger screen convey indicators of an alert or alarm with respect to one of the plurality of medical devices [“{…} a bedside monitor may be located on a nightstand beside the patient's bed, while a hospital monitor may be located on a medical equipment cart or stand in the patient's room. In contrast to the smaller portable devices of local infusion system 102, monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71)
“Bedside monitor 200 may include processing logic, a display driver, and memory (not shown in FIG. 2) that is suitably configured to display information on display element 206. In embodiments, bedside monitor 200 functions to display information requested by the user, to display information related to an instructed act that was undertaken by the infusion pump, or to display status data for the infusion pump, such as, for example, BG levels, BG trends or graphs, or fluid delivery information. Bedside monitor 200 may be configured to display information conveyed in local communications received from an infusion pump or from any device within the local infusion system. At any moment, display element 206 may show substantially the same information as shown on the infusion pump; the two displays may mimic one another so that the user may choose to conveniently view the selected information from bedside monitor 200 rather than from the infusion pump, which is usually attached to the patient's body through an infusion set. Display element 206 may also include a backlight to facilitate viewing. The backlight may be a user programmable multi-color backlight that additionally performs the function of a visual indicator by flashing colors appropriate to the level of an alert or alarm. The backlight may also have variable intensity (automatic or manual) to accommodate user preferences and/or to indicate different alert or alarm status.” (Mehta: ¶ 76) 
For even further context into the instances wherein both the first screen and the larger screen convey indicators of an alert or alarm with respect to one of the plurality of medical devices, see also the plurality of examples in Mehta: ¶¶ 68-70, 87, 90, 145-150, 200, & 256.], 
wherein the representations of the interface screen data from the plurality of medical devices are miniature screen representations of screens displayed on the medical devices [See how Mehta’s screen shots as miniature screen representations of screens displayed on the medical devices (Mehta: figs. 12-17; ¶¶ 71 & 145-150).]. 

As shown above, Mehta explicitly shows an operability to concurrently receive a multitude of representations of the interface screen data (including screen shots or live feeds/streams) from multiple medical devices for conveying information shown on a Monitor 140, which may be realized as a bedside monitor for personal use or as a hospital monitor for caregiver use, enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102). {…} In addition, monitor 140 may be suitably configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102. {…} In contrast to the smaller portable devices of local infusion system 102, monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71). In other words, Mehta explicitly accounts for an operability to “concurrently reproduce” the displays of multiple medical devices on the first screen, yet the illustrations in figs. 2-4B and 12-17 appear to focus on one “screen shot”/representation at a time, without considerably delving into the specifics of how the concurrent reproduction of the multiple representations/screen shots/feeds would be reduced to practice (i.e. such that two or more screen representations of medical devices are concurrently displayed on a single/first screen). 
In an analogous art, Curl also shows a medical device interface system [e.g. “an integration system 100 for medical instruments” (Curl: ¶ 58)]. Moreover, Curl shows an operability to generate a first screen [Curl: figs. 8-10] comprising multiple, concurrently displayed representations of the plurality of medical devices, each conveying information from a respective medical device [e.g. see the multiple miniature/thumbnail windows shown on a first screen (Curl: figs. 8-10), each of which conveys information e.g. a data stream) from a respective medical device (Curl: ¶¶ 63, 133, 149, 161-163, 181-182, 186, & 193-198)].
One of ordinary skill in the art, having the teachings of Mehta and Curl before them prior to the claimed invention, would have been motivated to take Mehta’s existing teachings (e.g. its existing operability to convey multiple screen representation options of respective medical instruments on a first screen) and arrange them as taught by Curl (such that multiple medical device representations are displayed simultaneously on a single/first screen). The rationale for doing so would have been that Mehta had already explicitly accounted for the possibility of also displaying, in the first screen and in addition to the representation of the infusion pump 128’s display screen, representations of “other devices within local infusion system 102” (Mehta: ¶ 71). Mehta even clarifies that although “[t]his content represents one particular “screen shot” for handheld monitor/controller 410; in practice any number of different display screens can be generated” (Mehta: ¶ 84), and that “the content of these screen shots may be displayed by bedside monitor 200 (see FIG. 2), by hospital monitor 300 (see FIG. 3), by handheld monitor/controllers 400 and 410 (see FIG. 4), by any of the local devices within local infusion system 102 (see FIG. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (see FIG. 1).” (Mehta: ¶ 145). 
Furthermore, the benefits for Mehta to adopt Curl’s approach of showing multiple medical device representations simultaneously on a single/first screen are explicitly corroborated by Curl itself, when it shows how adopting its features “can free the attending surgeon and team members from certain equipment-operation and distributed data-viewing tasks, and improve focus and collaboration necessary for surgical tasks in 

As to dependent claim 10, Mehta-Curl further shows:
wherein the first screen comprises an indication of a status of a disposable kit for the medical device [See, for example, the plurality of embodiments in the Mehta-Curl combination wherein the first screen comprises an indication of a status of any and all instruments in the medical device network, including the status of external elements/instruments and/or disposable kits/batteries (Mehta: ¶¶ 04-06, 78, 82-84, 87, 89, 116, 146-147, & 200 | Curl: ¶¶ 59, 67-68, & 201-202)]. 

As to dependent claim 11, Mehta-Curl further shows:
wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode [The Mehta-Curl combination is replete with “remote control” features operable to 108-112, 146, 150, & 191).]. 

As to dependent claim 12, Mehta-Curl further shows:
wherein the first screen comprises an indication of an amount of drug dispensed by a medical device [See, for example, any of the fluid level indicators 420 or 1206, either of which comprises an indication of an amount of drug dispensed by a medical device (Mehta: figs. 12 & 14-16; ¶¶ 84 & 146).]. 

As to independent claim 14, Mehta shows a medical device interface system [system 100 (Mehta: ¶ 57)], comprising: 
a network interface circuit configured to communicate with a plurality of medical devices [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. More particularly, embodiments of the present invention relate to systems and techniques related to wireless data communication protocols, and wireless data communication features suitable for use in a medical device network environment.” (Mehta: ¶ 02)], 
each medical device providing a medical device screen [“Any of the devices within local infusion system 102 may include a display and related processing logic that facilitates the display of physiologic patient data, device status information, time alarm/alert status, and other information related to the operation, status, or condition of the patient, related to any of the devices within local infusion system 102, or related to local infusion system 102 itself {…}” (Mehta: ¶ 68)]; and 
a processing circuit [“processing architecture 514” (Mehta: ¶ 88)] configured to receive screen data representing the medical device screens through the network interface circuit from each of the plurality of medical devices, to generate a first screen from the received screen data, the first screen comprising a device view of the medical device screen from the plurality of medical devices [See, for example, Mehta: figs. 12-17, which illustrate how medical device screen data representations (which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136)) are received through the network interface circuit from each of the plurality of medical devices, and how each of these screen data representations is not only displayed on a respective interface screen of a corresponding medical device, but also may be displayed on the first screen such that each screen data representation, when displayed on the first screen, respectively represents a corresponding medical device’s screen (Mehta: ¶¶ 68-71, 76, & 145-150).]. 

As shown above, Mehta explicitly shows an operability to concurrently receive a multitude of screen data representations from multiple medical devices for conveying information shown on a respective interface screen of a corresponding medical device on a first screen. Mehta even goes as far as saying that “Monitor 140, which may be realized as a bedside monitor for personal use or as a hospital monitor for caregiver enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102). {…} In addition, monitor 140 may be suitably configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102. {…} In contrast to the smaller portable devices of local infusion system 102, monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71). In other words, Mehta explicitly accounts for an operability to “concurrently reproduce” the displays of multiple medical devices on the first screen, yet the illustrations in figs. 2-4B and 12-17 appear to focus on one “screen shot” at a time, without considerably delving into the specifics of how the concurrent reproduction of the multiple screen shots/feeds would be reduced to practice (i.e. such that the first screen comprises a multi-device view of the medical device screens from the plurality of medical devices). 
In an analogous art, Curl also shows a medical device interface system [e.g. “an integration system 100 for medical instruments” (Curl: ¶ 58)]. Moreover, Curl shows an operability to generate a first screen comprising a multi-device view [Curl: figs. 8-10] of multiple medical device data representations from the plurality of medical devices [e.g. see the multiple miniature/thumbnail windows shown on a first screen (Curl: figs. 8-10), each of which conveys data (e.g. a data stream) representing a respective medical device (Curl: ¶¶ 63, 133, 149, 161-163, 181-182, 186, & 193-198)].
One of ordinary skill in the art, having the teachings of Mehta and Curl before them prior to the claimed invention, would have been motivated to take Mehta’s existing teachings (e.g. its existing operability to convey multiple screen data representation one particular “screen shot” for handheld monitor/controller 410; in practice any number of different display screens can be generated” (Mehta: ¶ 84), and that “the content of these screen shots may be displayed by bedside monitor 200 (see FIG. 2), by hospital monitor 300 (see FIG. 3), by handheld monitor/controllers 400 and 410 (see FIG. 4), by any of the local devices within local infusion system 102 (see FIG. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (see FIG. 1).” (Mehta: ¶ 145). 
Furthermore, the benefits for Mehta to adopt Curl’s approach of showing a multi-device view of multiple medical device representations simultaneously on a single/first screen are explicitly corroborated by Curl itself when it shows how adopting its features “can free the attending surgeon and team members from certain equipment-operation and distributed data-viewing tasks, and improve focus and collaboration necessary for surgical tasks in the operating room. The integration system 100 can also free up valuable space within the operating room, and reduce clutter. Space occupied by a plurality of medical instruments which must be positioned within viewing range of the physician can be recovered, since the instruments may be moved to a remote location 

As to dependent claim 15, Mehta-Curl further shows:
the processing circuit further configured to receive through the network interface circuit an indication of an alert or alarm associated with one of the medical devices and to generate a corresponding indication of the alert or alarm on the first screen [See, for example, the plurality of embodiments in the Mehta-Curl combination wherein the first screen may generate one or more indicators of an alert or alarm received from and associated with the one of the medical devices (Mehta: ¶¶ 68-71, 76, 87, 90, 145-150, 200, & 256 | Curl: ¶¶ 149 & 201-204).]. 

As to dependent claim 16, Mehta-Curl further shows:
wherein the received screen data comprises screen captures and/or live feeds of the medical device screens provided by each medical device [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots/captures and/or live feeds is not only displayed on a respective interface . 

As to dependent claim 17, Mehta-Curl further shows:
wherein the multi-device view of the medical device screens from the plurality of medical devices comprise screen captures, live feeds, and/or screenshot thumbnails of the medical device screens provided by the medical devices [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots/captures and/or live feeds is not only displayed on a respective interface screen of a corresponding small/miniature medical device, but also may be displayed on the first screen such that each screen shot/capture and/or live feed, when displayed on the first screen, conveys information shown on a respective interface screen of a corresponding medical device (Mehta: ¶¶ 68-71, 76, & 145-150). See also how Curl’s thumbnails in its multi-device view may display live data streams provided by the medical devices (Curl: figs. 8-10).]. 

As to dependent claim 18, Mehta-Curl further shows:
wherein the processing circuit is configured to receive a selection of one of the medical device screens while displaying the first screen comprising the multi-device view, wherein the processing circuit is configured to launch a larger view of the selected one of the medical device screens [See how Mehta showed both smaller screen representations (e.g Mehta: figs. 12-17) and larger screen representations of selected screen shots or live feeds (e.g. Mehta: figs. 2-4B). See also the rationale above in parent claim 14 for combining Mehta’s screen shots/live feeds with Curl’s live feed screen representations. Moreover, see how Curl is operable to first portray a multi-device view of miniature thumbnails/screen representations (e.g. Curl: fig. 8), and how a user selection of one of these miniature medical device representations (e.g. Curl: ¶¶ 63-64, 91-95, 148-151, 161-162, 169, 181-182, & 198) may trigger the generation a larger version of the selected representation (e.g. Curl: figs. 9-10).]. 

As to dependent claim 19, Mehta-Curl further shows:
wherein the medical device interface system operates on a tablet computer [See the many examples wherein the medical device interface system operates on a tablet computer in Mehta: figs. 4A-4B; ¶¶ 61, 70, 75, 80-81, & 219 | Curl: ¶¶ 121, 124,  & 200.], 
wherein the selection is received by touching a display of the tablet computer [The Mehta-Curl combination (particularly the Curl reference) is replete with mappable instances wherein the selection is received by touching a display of the tablet . 

As to dependent claim 20, Mehta-Curl further shows:
wherein the processing circuit is configured to receive a selection of a plurality of the medical device screens by touching a display device displaying the first screen [The Mehta-Curl combination (particularly the Curl reference) is replete with mappable alternatives showing wherein the processing circuit is configured to receive a selection of a plurality of the medical device screens by touching a display device displaying the first screen. See, for example, Mehta: ¶ 76 and Curl: figs. 8-10, ¶¶ 14-21, 34-36, 66-95, 99-102, 106-108, 149-150, 169-171, 181-182, & 197-201; particularly Curl: ¶¶ 149-150, 169-171, 181, & 198-201.], 
wherein the processing circuit is configured to make an adjustment to the selected medical devices by sending a command or commands to the selected medical devices [The Mehta-Curl combination is also replete with “remote control” features operable to make an adjustment to the selected medical devices by sending a command or commands to the selected medical devices (Mehta: ¶¶ 05, 11-12, 62-73, 80, 87, 204, 207, 237, 298-299 | Curl: ¶¶ 62, 71, 106-108-112, 146, 150, & 191).].

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta-Curl in further view of Stewart (US Patent Application Pub. No. 2009/0054743, hereinafter “Stewart”).


As to dependent claim 13, Mehta-Curl further shows:
wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical device [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots or live feeds is not only displayed on a respective interface screen of a corresponding small/miniature medical device, but also may be displayed on the first screen such that each screen shot or live feed, when displayed on the first screen, conveys information shown on a respective small/miniature interface screen of a corresponding medical device (Mehta: ¶¶ 68-71, 76, & 145-150). See also Curl’s thumbnails/miniature screen representations (Curl: figs. 8-10).], 
wherein the medical devices are  [“{…} BG {e.g. Blood Glucose} measurement devices use various methods to measure the BG level of a patient, such as a sample of the patient's blood {…}” (Mehta: ¶ 04)
“BG meter 136 is generally configured to measure the BG level of a user by analyzing a blood sample. For example, BG meter 136 may include a receptacle for receiving a blood sample test strip. {…}” (Mehta: ¶ 69)
“{…} each sensor transmitter 1502 is a continuous glucose (e.g., blood glucose) sensor transmitter that measures the glucose level of a patient in real time {…}” (Mehta: ¶ 187) 
blood sample strip or stick {…}” (Mehta: ¶ 208)]. 

As shown above, Mehta-Curl shows wherein the medical devices are blood processing instruments. However, Mehta-Curl does not appear to explicitly recite “apheresis” as the intended use for said blood processing instruments. In an analogous art, Stewart shows:
wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical device [See, e.g. the miniature sections 201-210 (figs. 2-6, ¶¶ 59, 68, 83, & 96-99). Additionally/alternatively, see also the thumbnail format “which allows the users to view alarm events in thumbnail format, as shown in FIG. 18.” (¶ 159).], wherein the medical devices are apheresis blood processing instruments [e.g. “dialysis equipment, and infusion pumps” (¶ 133)].

One of ordinary skill in the art, having the teachings of the Mehta-Curl combination and Stewart before them prior to the claimed invention, would have been motivated to take Mehta-Curl’s existing teachings (e.g. its existing blood processing instruments) and apply them for the intended use of “apheresis” as currently recited. The rationale for doing so would have been that Mehta-Curl’s existing blood processing instruments would have been reasonably interpretable as being at least capable of performing/enabling the intended use (see, e.g., MPEP §§ 2111.04, 2114, & 2143.03). Moreover, the courts have repeatedly held that "a description of the environment in Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Furthermore, the original specification itself admits1 that utilizing blood processing instruments for an “apheresis” intended use was well known and established in the prior art (Original Specification: ¶ 20). Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teachings of Mehta, Curl, and Stewart in order to obtain the invention as recited in dependent claim 13.

Response to Arguments
The previously-presented Double Patenting rejections(s) are respectfully withdrawn in view of the response/Terminal Disclaimer filed on 06/17/2021. As to Applicant’s prior art arguments, they have been fully considered, but they are not persuasive. For example, Applicant’s arguments equating the Lyle reference (US 20020056672, not cited herein) with Mehta are unpersuasive because Mehta is fundamentally different to Lyle, and the conditions for combining it with Curl are also different than that of the Lyle-Curl combination cited in the parent application. Applicant also argues:
“	The Office Action states: "As shown above, Mehta explicitly shows an operability to concurrently receive a multitude of screen shots or live feeds/screams from multiple medical devices for conveying information shown on a respective interface screen of a corresponding medical device on a first screen." (Non-Final Office Action, p. 14). The Action points to para. [0068] of Mehta which states "Any of the devices within local infusion system 102 may include a display and related processing logic that facilitates the display of physiologic patient data, device status information, time and date information, alarm/alert status, and other information related to the operation status, or condition of the patient, related to any of the devices within local infusion system 102, or related to local infusion system 102 itself." This paragraph does not show the claimed feature because there is no first screen comprising representations of interface screen data from the medical devices, each representation to convey information shown on a respective interface screen of a corresponding medical device, wherein the representations are miniature screen representations of screens displayed on the medical devices. There is no teaching in para. [0068] of Mehta of replicating screen data from interface screens of medical devices onto a first screen.
The Office Action points to para. [0089] of Mehta, which describes a processing architecture 514 of a monitor 500. The monitor 500 receives incoming communication from a local device within the infusion system that conveys an alert signal or an alarm signal. (Mehta, [0087]). "The processing architecture 514 may be suitably configured to interpret and process incoming information, data, and content that is conveyed in local communications received from a transmitting device within the local infusion system." (Mehta, para. [0089]). However, receiving incoming "information, data, and content" is not "to receive interface screen data" as claimed in Claim 9. Further, there is no teaching in para. [0089] of Mehta of generating a first screen comprising representations of interface screen data from the medical devices, each representation to convey information shown on a respective interface screen of a corresponding medical device, wherein the representations are miniature screen representations of screens displayed on the medical devices. There is no teaching in para. [0089] of Mehta of replicating screen data from interface screens of medical devices onto a first screen.
On page 22, the Office Action points to a large number of additional paragraphs in Mehta, none of which show the feature discussed herein. Perhaps the closest teaching is in para. [0076] which shows that a bedside monitor 200 may have a display element 206 which "may show substantially the same information as shown on the infusion pump; the two displays may mimic one another so that the user may choose to conveniently view the selected information from bedside monitor 200 rather than from the infusion pump, which is usually attached to the patient's body through an infusion set." First, bedside monitor 200 monitors the activity of an infusion pump ([0074]), but there is no teaching of receiving interface screen data for the infusion pump. Second, while the two displays may mimic one another or the display element 206 may show substantially the same information as shown on the infusion pump, this portion does not specifically disclose showing a miniature screen representation of an actual screen displayed on the medical device.”

The Office respectfully disagrees with Applicant’s assessment and characterization of the Non-Final Rejection and Mehta’s teachings (and particularly actually submitted with respect to claim 9 may be found in pages 24-25 of the Non-Final Office Action, and included: 
“As shown above, Mehta explicitly shows an operability to concurrently receive a multitude of representations of the interface screen data (including screen shots or live feeds/streams) from multiple medical devices for conveying information shown on a respective interface screen of a corresponding medical device on a first screen. Mehta even goes as far as saying that “Monitor 140, which may be realized as a bedside monitor for personal use or as a hospital monitor for caregiver use, enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102). {…} In addition, monitor 140 may be suitably configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102. {…} In contrast to the smaller portable devices of local infusion system 102, monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71). In other words, Mehta explicitly accounts for an operability to “concurrently reproduce” the displays of multiple medical devices on the first screen, yet the illustrations in figs. 2-4B and 12-17 appear to focus on one “screen shot”/representation at a time, without concurrent reproduction of the multiple representations/screen shots/feeds would be reduced to practice (i.e. such that two or more screen representations of medical devices are concurrently displayed on a single/first screen).” 
In other words, not only has Applicant misrepresented what the Office’s rationale with respect to claim 9, but even if it is considered arguendo that they pointed to the portion that discussed claim 1 not in error but because it is also relevant to the issues with claim 9 (a position that is not conceded), this scenario also mischaracterize the original office action since it failed to mention or acknowledge a critical portion submitted therein: the fact that in these passages, the Office also explicitly pointed to and relied upon paragraph 71, which explicitly recited an operability “to concurrently reproduce at least a portion of the information displayed on infusion pump 128” (Mehta: ¶ 71) onto a first screen. This unacknowledged functionality is a critical feature which, when combined with Curl, teaches precisely the functionality which Applicant contends is missing in paragraphs 68, 76, & 89 of Mehta (alone, without consideration of the secondary Curl reference, which is in itself improper/unpersuasive).2

“	However, even assuming arguendo the "similar" or "mimic" screen of Mehta was incorrectly understood as interface screen data from a medical device, Mehta still does not disclose generating a first screen from interface screen data from a plurality of medical devices, each representation to convey information shown on a respective interface screen of a corresponding medical device. The Office Action states: "As shown above, Mehta explicitly shows an operability to concurrently receive a multitude of screen shots or live feeds/screens from multiple medical devices for conveying information shown on a respective interface screen of a corresponding medical device on a first screen." (NFOA, p. 14). As can be seen, there is no such explicit - or implicit - showing of concurrently receiving a multitude of screen shots or live feeds/screens from multiple medical devices for showing on a first screen. At best, Mehta shows a bedside monitor with a display element showing "substantially the same information" shown on an infusion pump; the displays may mimic one another.
A person of ordinary skill in the art would not seek to modify Mehta to generate a first screen comprising representations of interface screen data from a plurality of different medical devices. The concepts claimed in Claim 9 would be technically challenging to implement for a person of ordinary skill in the art. Significant efforts would be needed to coordinate the screens, particularly in an embodiment where the screens on the interface system are miniature screens showing real time screens from the medical device. Coordination of user selection of screens is also complicated (e.g., as in Claim 20). The system must differentiate user selection on the remote screen vs. a user pushing a button on the infusion pump or blood processing instrument. For these reasons, there are technical challenges beyond simply adding more devices to Mehta's bedside monitor that "mimics" an infusion pump display.
The Office Action continues: "Mehta even goes as far as saying that 'Monitor 140 ... enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102. {... } In addition, monitor 140 may be suitable configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102 ... concurrently reproduce at least a portion of the information displayed on infusion pump 128.' (Mehta: P. 71)" (Office Action, pp. 14-15)(all emphasis original). "In other words, Mehta explicitly accounts for an operability to 'concurrently reproduce' the displays of multiple medical devices on the first screen." (Id at p. 15). In response, it is noted that Mehta says that monitor 140 may enable remote monitoring of infusion pump and other devices with local infusion system 102. This does not teach generating a first screen comprising representations of interface screen data from the plurality of medical devices, esp. using miniature screen representations of the screens displayed on the medical devices. The teaching from Mehta simply says "remote monitoring." Mehta says its monitor 140 may "concurrently reproduce at least a portion of the information displayed on infusion pump 128." There is a vast difference between a monitor reproducing information (e.g., a blood glucose reading of X) and showing actual interface screen data in the form of a miniature screen representation of a screen displayed on the medical device. Thus, Mehta does not "'concurrently reproduce' the displays of multiple medical devices" as alleged in the Office Action.
The Office Action then turns to Curl and argues one of ordinary skill in the art would have been motivated to take Mehta's existing teachings and arrange them as taught by Curl. First, the reasoning for combining the references is improper because the reasoning includes a misstatement of what is taught in Mehta. The Office Action states: "Mehta's existing teachings (e.g. its existing operability to convey multiple screen shots or live feeds of respective medical instruments on a first screen)." (Office Action, p. 15). As pointed out above, Mehta does not teach conveying multiple screen shots or live feeds of respective medical instruments on a first screen. Therefore, the rationale is flawed.
The Office Action continues: "The rationale for doing so would have been that Mehta had already explicitly accounted for the possibility of also displaying, in the first screen and in addition to the screen shot of the infusion pump 128's display screen, screen shots of other devices within local infusion system 102' (Mehta: P. 171). As pointed out above, Mehta does not teach displaying screen shots of other devices "in addition" to the screen shot of infusion pump 128. Mehta teaches remote monitoring of devices and concurrently reproducing information from those devices - not displaying screen shots from devices "in addition" to a screen shot of infusion pump 128. The Office misreads the teachings of Mehta.
The Office Action continues on p. 16 with the statement that "any number of different display screens can be generated" in Mehta. This does not teach a first screen with interface screen data from a plurality of medical devices, especially miniature screen representations of the screens. The Office Action continues: "the content of these screen shots may be displayed by bedside monitor." While the "content" (i.e. information") within the screen shots may be displayed by bedside monitor, these is no teaching of interface screen data from a plurality of medical devices on a first screen, especially miniature screen representations of screens displayed on the medical devices.
Curl is clear that its display includes images which are "derived from data produced by a plurality of medical instruments." (Curl, para. [0136]). Curl takes in raw data and independently generates or derives "charts, graphics, level indications, etc." from the data. There is no teaching that these charts, graphics, etc. are "miniature screen representations of screens displayed on the medical devices" as claimed in Claim 9. Curl does teach "the medical instrument 130 may transmit video data for display. For example, the instrument may transmit a video stream." (Curl, para. [0186]). However, Curl is clear that such data is not interface screen data because the physician must have the ability to manipulate the incoming raw data to control and prioritize which image or images are viewed. "The effective integration of clinical, video and audio information requires that a physician or other operator have the ability to manipulate such data as to specifically control and prioritize which image or images are viewed, with immediate and customizable control over image selection, layout, location and size and timing." (Curl, para. [0064])(emphasis added). Thus, Curl teaches away from the system of Mehta which merely mimics another screen without any ability to manipulate or customize the layout, etc. Curl teaches that effective integration of data requires the physician have the ability to manipulate incoming raw data with customizable control over layout, timing, etc.”


multiple miniature screen representations concurrently (that was the driving point behind relying on the secondary Curl reference). Moreover, Mehta does not limit itself to merely showing “some” information, but instead is operable to “show substantially the same information as shown on the infusion pump; the two displays may mimic one another so that the user may choose to conveniently view the selected information from bedside monitor 200 rather than from the infusion pump, which is usually attached to the patient's body through an infusion set” (Mehta: ¶ 76). As shown above, Mehta also shows that “Monitor 140, which may be realized as a bedside monitor for personal use or as a hospital monitor for caregiver use, enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102). {…} In addition, monitor 140 may be suitably configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102. {…} In contrast to the smaller portable devices of local infusion system 102, monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71). In other words, Mehta shows an operability to receive multiple miniature (at the very least in the sense that these other “source” devices include those with smaller screens than the screen of the i.e. even though Mehta did simultaneously receive these feeds from these other medical screens in parallel, Mehta did not appear to show an example where two or more of these received representations are displayed at the same time on the receiving monitor). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, parting from the evidence shown by Mehta as indicated above, the Office then relied on the Curl reference to show how it would have been obvious to display therein multiple miniature screen representations from disparate sources on a single destination screen/monitor. This was done not in a vacuum, but instead based on explicitly-stated teachings/suggestions/motivations to do so found either/both in the references themselves and/or in the knowledge generally available to one of ordinary skill in the art. Thus, to attack Mehta for failing to show the multiple screen representation displaying aspect being relied upon in Curl is to improperly attack the references individually. Similarly, to attack Curl for In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Curl was both in the field of Applicant’s endeavor (e.g. it was explicitly concerned with solving problems related to medical graphical user interfaces) and was reasonably pertinent to the particular problem with which the applicant was concerned (e.g. how to convey medical data from disparate sources in an effective/intuitive manner).

“Claims 10-13 depend from Claim 9 and are allowable for at least the same reasons thereof. For example, Claim 10 further recites "wherein the first screen comprises an indication of a status of a disposable kit for the medical device." The Office Action cites a number of paragraphs of Mehta and Curl. However, none of these paragraphs shows any screen that has an indication of a status of a disposable kit for a medical device. Disposable collection kits may be used in procedures such as apheresis blood collection procedures, wherein one kit is used for each blood component donation. (See, e.g., paras. [0019] and [0021] of US20200275896). Claim 9 recites the feature of indicating a status of a disposable kit on the first screen that has the miniature screen representations, as set forth in Claim 9. Metha and Curl are silent as to any such feature. Curl does state that a clear sterilized mylar film can be used on a display to allow a team member to draw visual aids on the display, which has the advantage of easy disposal after a procedure. (Curl, [0059]). However, this is not a disposable kit, nor is its status indicated on a first screen having miniatures screen representations of screens displayed on the medical devices, as claimed in Claim 10.”

The Office respectfully disagrees. First, in response to Applicant’s arguments that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (e.g. “[d]isposable collection kits [that] may be used in procedures such as apheresis blood collection procedures, wherein one kit is used for each blood component donation”) are not recited in the rejected claims. Applicant is respectfully reminded that limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993). Similarly, “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” See MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)). Furthermore, it is also respectfully submitted that in addition to not appearing in the claims, the features described in the argument above also do not appear to be sufficiently supported in the Specification itself. For example, the Office has evaluated Applicant’s reliance on paragraphs 19 and 21 of the Specification for these features, yet has not found any explanation or support for the additional connotations argued by the Applicant to the “disposable kit” and corresponding “indication of a status” aspects as currently claimed. Additionally (even though this portion was not pointed to or relied upon in Applicant’s argument), paragraph 40 of the original specification does mention the words “disposable kit status,” albeit only nominally, with neither an accompanying explanation nor any sort of connection to the “collection kits” aspects discussed above in Applicant’s argument. In other 
Applicant is also respectfully reminded that during examination (and particularly in this scenario where the “disposable kit” aspects as currently recited appear to be only nominally mentioned at best), the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004). In this case, the feature reciting “an indication of a status of a disposable kit for the medical device” describes non-functional descriptive material, and thus does not carry considerable patentable weight because it “merely serves as a support for information or data” (see MPEP § 2111.05). For at least these reasons, it is respectfully maintained that Mehta-Curl’s existing teachings showing wherein the first screen comprises an indication of a status of any and all instruments in the medical device network, including the status of external elements/instruments and/or disposable kits/batteries, reasonably reads on the claim as currently recited.

“Claim 11 recites "wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode." Curl discloses a KVM switch 220 (keyboard - video - mouse) in communication with a control console 102. However, the commands from the control console 102 are for "one of the medical instruments." (See also "a data set corresponding to one medical instrument 134, then the instrument becomes controllable by a user entering commands from a control console 102 ... to alter a setting on one of the medical instruments... seamlessly switchable from one instrument to the next.... " (Curl, para. [0108])(emphasis added). Curl does state a control console 102 "can select one or plural keyboard- video-mouse data sets for activation and/or display on the main display 120" and "instrument commands affect operation of one or plural peripheral medical instruments." However, there is no teaching of putting multiple instruments into a mode using a single command which is multi-cast over a communication channel, as claimed in Claim 11.”

The Office respectfully disagrees. As noted above, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In other words, the Office respectfully submits that with respect to terms like “multi-cast” and “mode,” their breadth in scope is as significantly broad as to reasonably cover virtually every signal/”command” that is sent/”multi-cast” to two or more devices to alter/trigger at least one aspect/”mode” of their functionality. For example, a scenario were a first device sends a signal to either turn on or even just connect with the other devices in a network reasonably reads on this broadly-defined claim. It is respectfully submitted that Mehta-Curl’s various “remote control” features reasonably show the aspects of claim 11 as currently recited. For example, Mehta is replete with signals/commands that are sent/”multi-cast” to associated devices to put them in “modes” corresponding to the data associated with said signal(s) (Mehta: ¶¶ 92-123, 130, & 241-257). Curl is similarly replete with command multi-casting examples to place two or more medical devices into “a mode” (Curl: ¶¶ 153-160 & 183-188). Furthermore, not unlike the “disposable kit” situation described above, the original Specification appears to be similarly lacking in considerable support/specificity for the claimed “multi-cast” and “a mode” aspects recited in claim 11.

“Claim 13 recites "wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical device, wherein the medical devices are apheresis blood processing instruments." As discussed above, at best Curl discloses one screen mimics another. However, the combination of references fails to teach or suggest a plurality of representations of interface screen data on a first screen, wherein the representations are "miniature screen shots or live feeds of screens displayed on the medical device." Neither Curl nor Mehta discloses screen shots of screens displayed on the medical devices or live feeds of screens displayed on the medical devices.
Claim 13 is also amended to clarify that the blood processing instruments are "apheresis" instruments. Support is found at least at para. [0037] of US20200275896. The blood glucose measurement device of Mehta does not use apheresis.”

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

With respect to Applicant’s arguments regarding the remaining claims, the Office respectfully reiterates the arguments presented above. Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALVARO R. CALDERON IV
Examiner
Art Unit 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2129: “Admissions as Prior Art.”
        2 In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).